IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

V. CASE NO. 5:18-CR-50085

CARLOS PACHECO DEFENDANT
ORDER

 

Now pending before the Court is the Report and Recommendation (Doc. 53) of
United States Magistrate Judge Erin L. Wiedemann, filed on April 20, 2021. The time to

object has now passed, and no objections were filed. The magistrate judge recommends

granting the Defendant’s Motion to Vacate pursuant to 28 U.S.C. § 2255 for the sole .

purpose of allowing him to take an appeal of the Court's judgment. The Court agrees that
the Defendant’s trial counsel had a duty to consult with his client about filing an appeal
but failed to fulfill that duty. Counsel's failure caused prejudice to the Defendant.
Therefore, the appropriate remedy is to vacate the original judgment and file an amended
judgment that restarts the appeal clock. See Estes v. United States, 883 F.2d 645, 649
(8th Cir. 1989).

Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 53) is
ADOPTED IN ITS ENTIRETY and that the Defendant's Motion to Vacate (Doc. 44)
pursuant to 28 U.S.C. § 2255 is GRANTED.

IT IS FURTHER ORDERED that the United States Probation Office prepare an
amended judgment.

IT IS FURTHER ORDERED that Assistant Federal Public Defender Joe Alfaro is

APPOINTED to assist the Defendant in filing his appeal.

“ens
